  USDC IN/ND case 3:18-cv-00915-RLM document 51 filed 08/12/20 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 SCOTT LEE WOLF,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:18-CV-915-RLM-MGG

 RON NEAL,

                         Defendant.

                             OPINION AND ORDER

      Scott Lee Wolf is proceeding in this case without a lawyer “against Warden

Ron Neal in his official capacity for injunctive relief for the treatment of the

growths on his testicles, the pain in his elbow, and the pain and numbness in

his arms and legs . . ..” ECF 5 at 4. The Warden moved for summary judgment,

arguing that Mr. Wolf is “receiving the adequate medical care that he is entitled

to receive under the Constitution, justifying dismissal of his claim for injunctive

relief.” ECF 36 at 12. Pursuant to N.D. Ind. L.R. 56-1(f), the Warden provided

Mr. Wolf the Appendix C Notice which explained (in part): “If you do not respond

to the summary judgment motion, you may lose this case.” ECF 37 at 1. After

the deadline passed without a response from Mr. Wolf, the court enlarged the

deadline to July 31, and cautioned him “if he d[id] not respond by the deadline,

the court may rule on the summary judgment motion without a response from

him and he may lose this case.” ECF 50. That deadline has passed without

response.
  USDC IN/ND case 3:18-cv-00915-RLM document 51 filed 08/12/20 page 2 of 4


       Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Federal Rule of Civil Procedure 56(a). A genuine issue of material fact exists

when “the evidence is such that a reasonable [factfinder] could [find] for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To

determine whether a genuine issue of material fact exists, the court must

construe all facts in the light most favorable to the non-moving party and draw

all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278, 282

(7th Cir. 2003). A party opposing a properly supported summary judgment

motion may not rely merely on allegations or denials in its own pleading, but

rather must “marshal and present the court with the evidence she contends will

prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir.

2010). “[I]nferences relying on mere speculation or conjecture will not suffice.”

Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009).

Summary judgment “is the put up or shut up moment in a lawsuit . . ..” Springer

v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

      Under the Eighth Amendment, inmates are entitled to constitutionally

adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). However,

      medical professionals are not required to provide proper medical
      treatment to prisoners, but rather they must provide medical
      treatment that reflects “professional judgment, practice, or
      standards. There is not one proper way to practice medicine in a
      prison, but rather a range of acceptable courses based on prevailing
      standards in the field. The Constitution is not a medical code that
      mandates specific medical treatment.




                                         2
  USDC IN/ND case 3:18-cv-00915-RLM document 51 filed 08/12/20 page 3 of 4


Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations,

parenthesis, and brackets omitted; emphasis added). Inmates are “not entitled

to demand specific care,” Walker v. Wexford Health Sources, Inc., 940 F.3d 954,

965 (7th Cir. 2019), nor are they entitled to “the best care possible.” Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Mere disagreement with a medical

professional is not a basis for injunctive relief. See Ciarpaglini v. Saini, 352 F.3d

328, 331 (7th Cir. 2003).

       Whether and how pain associated with medical treatment should be
       mitigated is for doctors to decide free from judicial interference,
       except in the most extreme situations. A prisoner’s dissatisfaction
       with a doctor’s prescribed course of treatment does not give rise to
       a constitutional claim unless the medical treatment is so blatantly
       inappropriate as to evidence intentional mistreatment likely to
       seriously aggravate the prisoner’s condition.

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (quotation marks and citation

omitted). This is why courts “defer to medical professionals’ treatment decisions

unless there is evidence that no minimally competent professional would have

so responded under those circumstances.” Walker v. Wexford Health, 940 F.3d

at 965 (quotation marks and citation omitted). “The Constitution is not a medical

code that mandates specific medical treatment.” Jackson v. Kotter, 541 F.3d at

697.

       The warden has provided more than 600 pages of medical records

demonstrating Mr. Wolf received extensive medical care from June 6, 2018,

(about five months before this case was filed) to January 8, 2020, (less than two

weeks before the summary judgment motion was filed). ECF 35-3 to 35-6. The

warden’s brief set out numerous facts he says are undisputed. ECF 36 at 2-10.



                                         3
  USDC IN/ND case 3:18-cv-00915-RLM document 51 filed 08/12/20 page 4 of 4


Mr. Wolf hasn’t provided anything to contradict those facts, so the court

considers the defendant’s facts undisputed. See Federal Rule of Civil Procedure

56(e)(2).

      Two of these undisputed facts show why summary judgment must be

granted for the warden. “Since his September 10, 2019 visit with Dr. Marthakis,

there have been no further entries by the doctor, or nursing staff showing any

further reports from Wolf of pain in his testicles or scrotum.” ECF 36 at 4. “Mr.

Wolf’s medical records for the past year show he has been receiving repeated

services and adequate care for his arm pain, leg pain, and also back pain.” Id.

These two undisputed facts, in conjunction with the others, and his extensive

medical records, demonstrate Mr. Wolf is receiving constitutionally adequate

medicate care for his testicles, elbow, arms, and legs.

      For these reasons, the court GRANTS the summary judgment motion (ECF

35) in favor of the defendant and against the plaintiff. The clerk is DIRECTED to

enter judgment and close this case.

      SO ORDERED on August 12, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
